Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-22 are all the claims pending in the application. 
Claims 1-3 and 5-22 are pending and allowable as set forth below.

Reasons for Allowance

Claims 1-3 and 5-22 are in condition for allowance.  The following is an Examiner statement of reasons for allowance.
The closest prior art are references are Vucovich et al US Pub. No. 2015/0012287, herein referred to as “Vucovich”, in view of Kelly et al US Pub. No. 2013/0042295, herein referred to as “Kelly”, further in view of Jagad et al, US Pub. No. 2015/0244743, herein referred to as "Jagad", further in view of Lazaridis et al, 2012/0235930, herein referred to as "Lazaridis".  Vucovich teaches a mobile dev ice with a secure first mode for collecting confidential information and a second mode for providing entertainment content to users, ¶[0048].  Kelly teaches a mobile device with a secure mode that removes visual representations of inaccessible applications, Figs. 10A-10B and ¶¶[0094]-[0095]; see also ¶[0050] and Fig. 5 noting user is only able to access trusted applications in the secure mode).  Jagad teaches replacing a non-compliant application is automatically replaced with a similar, compliant application, ¶¶[0047], [0049].  Lazaridis teaches replacing one application with another application in a display, ¶¶[0025], [0032]; see also Figs. 6-10 and 13-21 showing first application being replaced by the second application.
The instant claims 1 and 11 recite, in part, a combination of elements:
…updating a user interface presenting a plurality of applications accessible via the personal mobile computing device, wherein updating comprises: 
updating a visual representation of a first application of the plurality of applications, the updated visual representation being presented in the user interface and indicating inaccessibility of the first application, 
presenting a new application that is positioned at a same location in the user interface as a second application of the plurality of applications, wherein the second application is disabled during the health-data protection mode and removed from the user interface, and wherein the new application replaces the second application during the health-data protection mode and is associated with same functionality, 
wherein visual representations of a remaining of the plurality of applications are unaltered and remain presented in the user interface as being accessible; 
and constraining the functionality of the personal mobile computing device based on the health-data protection mode such that selection of the plurality of applications is constrained…
It is clear from the disclosures of Vucovich, Kelly, Jagad, and Lazaridis that the prior art does not consider the possibility of the combination of elements above, specifically updating a user interface when entering a health-data protection mode to present a new application that is positioned at a same location in the user interface as a second application of the plurality of applications, wherein the second application is disabled during the health-data protection mode and removed from the user interface, and wherein the new application replaces the second application during the health-data protection mode and is associated with same functionality, as claimed and commonly included in each independent claims 1 and 11.
Upon a non-patent literature search, Examiner finds no evidence at hand teaches or suggests the combination of features claimed.  For example, "Smartphones" Breach Prevention, Yale University; as archived Mar. 3, 2015, teaches what brands of smartphones can comply with HIPAA requirements but does not teach smartphones with a separate, secure mode for HIPAA compliance.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday  10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629